Title: Joel Yancey to Thomas Jefferson, 3 November 1819
From: Yancey, Joel
To: Jefferson, Thomas


					
						Dr Sir
						
							Bedford
							3rd nov. 19
						
					
					Your letter of  the 28th covering a dft for your Taxes is received, Hemings has no locks nor hinges for the Stair doors, I have fernishd him with the plank he wanted for the blinds, and have received the Bls bisquit, cheese, and Sheet Iron from Mr Peyton,   Johny Hemings Says he will write you to day which with this will be put in the post Office to morrow morning, I sent Moses-s Billy down yesterday week, with a letter to you, by Bishop, but have heard nothing from them Sence, I hope he landed Safe accept my best wishes for your health & happiness
					
						
							Joel Yancey
						
					
				 